Citation Nr: 0533734	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-17 151	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cancer of the base of the tongue, claimed as cancer of the 
larynx, including as a result of exposure to herbicides.  

2.  Entitlement to service connection for cancer of the base 
of the tongue, claimed as cancer of the larynx, including as 
a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from July 1965 to July 1968, 
including service in Vietnam.  

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2005, on appeal of a March 1999 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied a claim 
for entitlement to service connection for cancer of the base 
of the tongue, claimed as cancer of the larynx, as a result 
of exposure to Agent Orange.  

The veteran's sworn testimony was obtained at a hearing 
conducted by a Veterans' Law Judge (VLJ) sitting at the RO in 
June 2002 (Travel Board hearing).  A transcript of this 
hearing is on file.  In October 2005, the veteran was advised 
that the VLJ who conducted the hearing was no longer at the 
Board, and that he was entitled to another Travel Board 
hearing, as law requires that any decision of the Board be 
prepared, at least in part, by the VLJ who conducted the 
hearing.  In October 2005, the veteran waived his right to 
another Board hearing, and no further action is indicated.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for cancer of 
the tongue, claimed as larynx cancer, due to presumed 
exposure to herbicides; obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claim; while the RO provided no notice as to whether new and 
material evidence had been received to reopen the claim, no 
prejudice to the veteran is indicated as the Board's action 
in reopening the claim is favorable.  

2.  An unappealed RO rating decision of October 1995 denied a 
claim of service connection for cancer of the base of the 
tongue, claimed as cancer of the larynx, as a result of 
presumed exposure to herbicides.  

3.  Evidence submitted since an unappealed October 1995 RO 
decision is not duplicative or redundant; bears directly and 
substantially upon the specific matter under consideration; 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  Cancer of the larynx is not shown by any probative 
medical evidence of record.  

5.  The veteran's cancer of the base of the tongue was 
neither incurred in nor aggravated by active military 
service, nor secondary to service-connected disability, and 
may not be presumed to have been incurred in service or the 
result of his presumed exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1995 RO decision to 
deny service connection for cancer of the tongue, claimed as 
cancer of the larynx, including as a result of exposure to 
herbicides, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5013, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160 and 
20.1103 (2005).  

2.  The criteria for the establishment of service connection 
for cancer of the base of the tongue, claimed as cancer of 
the larynx, including as a result of exposure to herbicides, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim on appeal; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's petition to reopen his claim was submitted in 
January 1999, prior to the enactment of the VCAA, and while 
the RO advised the veteran in October 2001 of what evidence 
would substantiate an original claim of service connection, 
it did not notify the veteran what information or evidence 
was needed in order reopen a claim for service connection for 
cancer of the base of the tongue, claimed as cancer of the 
larynx, including as a result of exposure to herbicides.  

However, the Board presently reopens the veteran's claim for 
service connection for tongue cancer, claimed as larynx 
cancer, including as due to herbicides.  Therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case-with regard to new and material evidence to 
reopen a previously denied claim-no harm or prejudice to the 
appellant has resulted since the Board reopens the claim in a 
most favorable action.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Given the results favorable to the veteran-as to 
reopening the claim-further development under the VCAA or 
other law would not result in a more favorable result for the 
veteran, or be of assistance to this inquiry.  In finding so, 
and as noted below, VCAA has been met with regard to the 
reopened claim.  

The veteran's January 1999 claim for service connection for 
tongue cancer, claimed as larynx cancer, including as due to 
herbicides, was denied in a March 1999 RO decision.  This 
decision was issued before the enactment of VCAA in November 
2000.  The claim was readjudicated in a July 2000 statement 
of the case (SOC).  Notice of VCAA was issued in October 2001 
regarding service connection, and the claim on appeal was 
readjudicated in October 2001 and April 2005 supplemental 
statements of the case (SSOC's).  While the VCAA notice was 
issued after the first adjudication of the claim and after 
the issuance of the SOC, any defect with respect to the 
timing of the VCAA notice, as to the claim of service 
connection, was harmless error for the additional reasons 
specified below.  

The October 2001 VCAA notice and the October 2001 and April 
2005 SSOC's advised the veteran to submit all evidence with 
regard to his claim of entitlement to service connection for 
cancer of the base of the tongue, claimed as cancer of the 
larynx, including as a result of exposure to herbicides.  
Secondly, while VCAA notice was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in the VCAA notice and SSOC's, prior to the transfer and 
certification of the veteran's case to the Board.  
Additionally, the content of the notice and SSOC fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the VCAA notice was provided, 
the claim for service connection for cancer of the tongue, 
claimed as larynx cancer, including as due to herbicides, was 
readjudicated and the veteran so advised in the April 2005 
SSOC.  

Thus, the veteran has continually advised of what evidence 
would support his claim on its merits, and he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim on appeal, and to respond to 
VA notices, and he has submitted correspondence-including in 
April 2005 when he reiterated his arguments on appeal, 
identifying no new evidence not already of record.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claim for 
service connection, the Board concludes that to decide the 
claim on appeal would not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA.  Additionally, the RO afforded the veteran VA 
examinations in June 2001, with VA medical nexus opinions and 
entire VA claims file reviews in both June 2001 and March 
2004.  

The record also indicates that the veteran was provided with 
a copy of the March 1999 RO rating decision, the July 2000 
SOC, and the October 2001 and April 2005 SSOC's, setting 
forth the general requirements of applicable law pertaining 
to evidence to support the claim on appeal.  The general 
advisement was reiterated in the VCAA notice of October 2001 
as noted above.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this appeal.  Given the 
development undertaken by the RO and the fact that the 
veteran has identified no other evidence which has not 
already been obtained, the Board finds that the record is 
ready for appellate review as to both the favorably reopening 
of the claim, and the less than favorable disposition of the 
reopened claim for service connection for tongue cancer, 
claimed as larynx cancer, including as due to herbicides.  


Analyses of the Claims

New and Material Evidence to Reopen

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§  5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  




If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected. When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hickson v. West, 12 Vet. App. 247 (1999).  

Under the law applicable to this matter, in order to reopen a 
claim by providing new and material evidence, the appellant 
must submit evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  



In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The RO rating decision of October 1995 denied a claim of 
service connection for cancer of the base of the tongue, 
claimed as cancer of the larynx, including as a result of 
exposure to herbicides.  Notice of this decision was issued 
to the veteran on October 6, 1995.  No reply is of record, 
and the decision of the RO became final on October 5, 1996.  

The October 1995 RO decision was based upon a review of the 
evidence then of record.  That evidence included the 
veteran's service medical records, which are silent for any 
cancer of the tongue, as well as post-service VA treatment 
records dated from November 1968 to September 1989, and 
private medical evidence dated from January 1985 to August 
1995, collectively showing treatment for cancer of the base 
of the tongue from December 1984.  This evidence included 
private surgery records of January 1985 regarding the removal 
of a tumor at the base of the veteran's tongue.  

This evidence specifically included a January 15, 1985 post-
operative record of Dr. D. Miller, and a January 23, 1985 
hospital treatment summary, co-signed by Drs. E. Gaensler and 
J. Griffin, of Dana-Farber Cancer Institute, with notation 
that copies were being sent to Drs. D. Miller and others.  

Evidence submitted since an unappealed October 1995 RO 
decision is not duplicative or redundant, was not previously 
submitted to the RO, bears directly and substantially upon 
the specific matter under consideration, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The new and material 
evidence consists of VA and private medical nexus opinion 
statements as to whether or not the veteran's tongue cancer 
included the larynx, or originated in the Larynx, or 
metastasized to the Larynz, so as to permit service 
connection for cancer of the larynx on a presumptive basis 
under 38 C.F.R. § 3.309.  See VA medical opinions of February 
2001 (referred to by the veteran as Dr. B.), June 2001, and 
March 2004, as well as a private medical opinion of March 
2000.  This evidence presents, for the first time, medical 
nexus evidence as to the etiology of the veteran's tongue 
cancer.  

The Board finds that the above evidence is new and material 
evidence sufficient to reopen the claim for service 
connection for cancer of the base of the tongue, claimed as 
cancer of the larynx, including as a result of exposure to 
herbicides.  The above evidence was not previously before the 
RO in October 1995, it bears directly and substantially upon 
the claim, is neither cumulative nor redundant, and, by 
itself, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim of service connection for 
cancer of the base of the tongue, claimed as cancer of the 
larynx, including as a result of exposure to herbicides, is 
reopened.  


The Merits of the Appeal - Service Connection for Tongue 
Cancer

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addressing the etiology of diseases and disorders, the law 
requires that competent medical evidence be adduced.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. 
§ 3.159(a).  

Conversely, those medically untrained may offer observations 
as to matters in which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  
  
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

In addition to law and regulations regarding service 
connection, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of the disease during a period of service.  38 
C.F.R. § 3.307(a).  

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.

The provisions of 38 U.S.C. 1116(f) provides that for 
purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, 
including a presumption of service-connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See Section 201 of the "Veterans 
Education and Benefits Expansion Act of 2001."  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  Among these diseases 
are respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea).  38 C.F.R. § 3.309(e).  Among certain 
diseases so presumed are those manifest to a degree of 10 
percent or more at any time after service and respiratory 
cancers (including larynx cancer) within 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary. In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. 
§ 1116(b)(2); 38 C.F.R. §§ 3.307; 3.307.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See, e.g., Notice, 59 Fed. Reg. 341-
346 (1994); 61 Fed. Reg. 41-442-449 (1996); 64 Fed. Reg. 
59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The veteran contends that his tongue cancer included the 
larynx, or originated there and later spread to the tongue, 
and that his tongue and larynx cancer is due to exposure to 
herbicides while stationed in the Republic of Vietnam during 
the Vietnam War.  He also posits that the tongue and the 
larynx are in such proximity that service connection should 
be therefore granted under the presumptive provisions of law 
outlined above.    

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, under all 
theories of entitlement - direct, presumption and secondary 
bases.  

The veteran does not argue, and service medical records do 
not show, tongue or larynx cancer in service, or for no less 
than 17 years after the veteran's discharge from active duty 
in July 1968.  The veteran does not contend, and no medical 
evidence of record shows, that any cancer of the veteran 
regarding the area of his tongue, or surrounding areas, was 
directly incurred in service or was initiated in service, or 
was due to an incident in service, or was secondary to 
service-connected disability.  The veteran is in receipt of 
service connection for acne vulgaris, currently evaluated as 
10 percent disabling, and plantar warts of the right foot, 
currently evaluated as 10 percent disabling.  No evidence of 
record suggests that the veteran's tongue cancer is secondary 
to service-connected disability.  

The record is devoid of any probative medical nexus between 
the veteran's active military service, any incident in 
service, or service-connected disability, and his tongue 
cancer first shown in the later part of 1984.  First, the 
veteran's service medical records contain no reference to an 
abnormality of the tongue, including on separation from 
service in July 1968, as well as on VA examinations of 
November 1968, January 1970, February 1973, October 1974 and 
January 1975.  VA treatment records dated through June 2001 
are similarly negative for any nexus medical opinions or 
other evidence in support of the claim on these bases.  
Accordingly, service connection for tongue cancer cannot be 
established on either a direct or secondary basis.  

The veteran had service in the Republic of Vietnam during his 
active duty from July 1965 to July 1968.  Accordingly, he is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  The question presented is whether the veteran 
had larynx cancer within 30 years of the date of his last 
presumed exposure to Agent Orange or whether his tongue 
cancer included cancer of the larynx, or began as cancer of 
the larynx by metastasis or any other nature process or 
progression of the veteran's cancer.  The preponderance of 
the evidence of record, primarily medical, is against the 
claim on all bases, as detailed below.  

There can be no question that resolution of the question of 
etiology of a cancer; or whether one body structure can be 
interpreted as including another, is quintessentially a 
medical question, involving competent medical evidence as is 
outlined above.  Espiritu, supra. The veteran has argued that 
the opinions of his treating physicians should be accorded 
dispositive, or at least increased probative value.  However, 
the law pertaining to the adjudication of veteran's claims 
for benefits does not support the veteran's contention in 
this regard.  Nonetheless, VA is obligated to consider and 
articulate reasons or bases for its evaluation of a treating 
physician.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).


The primary inquiry in the evaluation of medical opinion 
evidence involves inquiry into the bases for the physicians' 
opinions, singly or in combination with each other, examining 
factors such as the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches.  Guerreri, 4 Vet. App. at 470-71.  In analysis of 
cases involving multiple medical opinions, each medical 
opinion should be examined, analyzed and discussed for 
corroborative value with other evidence of record.  Wray v. 
Brown, 7 Vet. App. 488, 492-493 (1995)      

Private treatment records from the Dana-Farber Cancer 
Institute and Harvard Joint Center for Radiation Therapy, 
dated from December 1984 through April 1985, include a 
treatment history significant for notation that a September 
1984 bronchoscopy had revealed a lesion, "at the base of the 
tongue."  The report also notes that a December 1984 
laryngoscopy had revealed a lesion of the left base of the 
tongue, "extending onto the vallecular," that there were no 
other lesions found, and the initial and final diagnosis had 
been squamous cell carcinoma of the base of the tongue.  See 
April 1, 1985 treatment summary, Dana-Farber Cancer 
Institute.  

Treatment records of January 1985 reiterate this clinical 
history, demonstrating numerous references to the veteran 
having cancer at the base of the tongue, with references to 
the larynx being cancer free.  A January 15, 1985 surgery 
report of Dr. D.M. indicates a preoperative and post 
operative diagnosis of carcinoma of the base of the tongue, 
with notation that the direct laryngoscopy had revealed the 
larynx readily-no abnormalities were noted in the larynx at 
that time, and no other abnormalities were noted during the 
procedure until the base of the tongue was exposed.  At the 
base of the tongue multiple biopsies were taken, "from the 
junction of the glossoepiglottic fold and the base of the 
tongue bilaterally."  The tumor was noted to have, "covered 
the complete base of the tongue," and that the, "vallecula, 
itself, was a little thickened and reddened."  




A January 16, 1985 postoperative note of Dr. D.M. indicates 
that the veteran's tumor mass had been, "extending from 
[one] glossoepiglottic fold to the other glossoepiglottic 
fold, therefore covering the whole base of the tongue....[t]he 
larynx, itself, was perfectly all right, as were the piriform 
fossa in the ary-epiglottic fold."  (Emphases added).  

A January 17, 1985 hospital discharge summary of Drs. E.G. 
and J.G. of Dana-Farber Cancer Institute, also indicates a 
diagnosis of cancer limited to the base of the tongue and no 
other structures.  This discharge report notes that the vocal 
chords and piriform sinuses had been negative, and that the 
epiglottis had merely been, "edematous, with extension to 
the vallecula, but not the vallecular surface."  

A March 2000 medical statement of J.C., M.D., supports the 
veteran's claim.  Dr. Carthy indicates that the veteran 
requested his medical opinion, "as to whether the epiglottic 
fold is part of the larynx."  Dr. Carthy indicates that the 
epiglottis is part of the larynx, and that the veteran's 
cancer had been of the, "periepiglottic fold....[and] has 
directed bearing to his exposure to Agent Orange."  

A February 2001 VA treatment record includes a physician's 
notation of the veteran's reported history of cancer of the, 
"structure associated with the larynx."  This VA physician 
then opined that the veteran's cancer should be compensated 
as larynx cancer due to Agent Orange, given the veteran's 
reported medical history.  

However, a June 2001 VA examination report and a March 2004 
VA medical nexus opinion statement are not in support of the 
claim on appeal.  These records indicate that the veteran's 
tongue cancer was limited to the base of the tongue and not 
the larynx.  The basis of the opinion is Dr. M.'s January 15 
and 16, 1985 surgery and post-surgery medical records, noted 
above.  Dr. F., the author of the June 2001 VA examination 
report, initially indicates he had been asked to determine 
whether the veteran's cancer had an original cite at the base 
of the tongue or the, "epiglottic fold."  Dr. F. observed 
that if the original cite of the veteran's cancer was of the 
epiglottic fold, then his diagnosis should have been larynx 
cancer.  However, Dr. F. later reported through addendum upon 
specific review of Dr. Miller's January 16, 1985 record, that 
the original cite of the veteran's cancer was the base of the 
tongue, since this record demonstrates that the veteran's 
cancerous mass had involved the glossoepiglottic folds, not 
the epiglottic fold, as reported by the veteran.  

The March 2004 VA medical opinion reaches the same 
conclusion, unequivocally so, noting that the primary site of 
the veteran's cancer had, "unequivocally," been the base of 
the tongue.  The basis of the opinion was the January 15, 
1985 operative report of Dr. M. (referenced above), and the 
January 16, 1985 record of Dr. M. at the Dana-Farber Cancer 
Institute, which specifically indicated at that time that 
both the veteran's larynx and ary-epiglottic folds were, 
"perfectly all right."  (Emphasis added).  

The Board finds that larynx cancer is not shown, and that 
there is not an approximate balance of evidence both for and 
against the claim so as to allow for more favorable 
disposition of the claim under 38 U.S.C.A § 5107(b) and the 
"benefit-of-the-doubt" rule.  

In this case, the actual surgery and post-surgery records of 
January 15, 16 and 17, 1985, the April 1, 1985 treatment 
summary, as well as the VA medical nexus opinions of June 
2001, as amended, and March 2004, are all in agreement: the 
veteran's carcinoma was limited to the base of the tongue and 
glossoepiglottic folds, and that the structures of the 
larynx-including the epiglottic folds, were not affected in 
any way.  See the January 16, 1985 report of Dr. M., noted 
above.  

In finding so, and by way of contrast, the February 2001 VA 
statement is clearly of little probative value since it 
merely demonstrates that the veteran reported an inaccurate 
history of cancer of the epiglottic folds, and not that the 
noting physician reached that conclusion on his or her own.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on history furnished by the veteran that is 
unsupported by clinical evidence is not probative).  






Similarly, the basis of the March 2000 statement of Dr. C. is 
unclear and not of probative value.  A close review of the 
statement indicates, merely, what is already known: the 
epiglottic fold is a part of the larynx, and that if the 
veteran had had cancer of the epiglottic fold, then a more 
favorable disposition of the claim might result.  

Dr. C.'s opinion does not indicate that the January 15 and 
16, 1985 records of Dr. M. had been reviewed-clearly they 
were not.  Accordingly, the March 2000 examiner's opinion was 
rendered without the benefit of a critical fact-clinical 
findings memorialized on January 15 and 16, 1985 indicating 
that the veteran's larynx and epiglottic folds was 
"perfectly allright" fine and unaffected by the veteran's 
cancer at the base of the tongue.  

With no cancer of the epiglottic folds found on repeated 
examination in 1984, 1985 and thereafter, the veteran's 
statements to the contrary do not form a basis of a probative 
medical opinion.  Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Black v. Brown, 5 Vet. App. 177 (1993); see also, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

The June 2001 and March 2004 VA examiner's opinions are 
entitled to substantial weight in deciding the veteran's 
claim, particularly in light of the January 16, 1985 report.  
These opinions are unambivalent, based on a review of the 
record, and are not contradicted by other probative medical 
evidence.  Guerrieri, supra.  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for tongue cancer under all bases and theories.  
Where the preponderance of the evidence is against a claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



The record indicates beyond all doubt that the veteran 
rendered valuable and honorable service to the nation.  While 
the Board therefore expresses its appreciation for his 
service, VA is bound by the applicable law under statute, 
regulations, and the precedential decisions of the appellate 
courts.  The claim on appeal is denied.  

ORDER

The claim for service connection for cancer of the base of 
the tongue and glossoepiglottic folds is reopened.  

Service connection for cancer of the base of the tongue and 
glossoepiglottic folds, claimed as cancer of the larynx and 
epiglottic folds is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


